       Case 1:20-cv-01381-DAD-EPG Document 15 Filed 01/22/21 Page 1 of 4


 1   DONALD J. PUTTERMAN (SBN 90822)
     E-mail: dputterman@plylaw.com
 2   DANNIELLE M. CAMPBELL (SBN 303204)
 3   E-mail: dcampbell@plylaw.com
     PUTTERMAN | YU LLP
 4   345 California Street, Suite 1160
     San Francisco CA 94104-2626
 5   Tel:      (415) 839-8779
     Fax:      (415) 737-1363
 6

 7   Attorneys for Defendant
     SVP PARTNERS, LLC
 8

 9                               UNITED STATES DISTRICT COURT
10                             EASTERN DISTRICT OF CALIFORNIA

11   GEORGE AVALOS, and Individual,              Case No. 1:20-cv-01381-DAD-EPG
12                      Plaintiff,
                                                 DEFENDANT SVP PARTNERS, LLC’S
13          v.                                   NOTICE OF MOTION AND MOTION
                                                 TO DISMISS PLAINTIFF’S
14   SVP PARTNERS, LLC, a California LLC,        COMPLAINT FOR INSUFFICIENT
                        Defendants.              SERVICE OF PROCESS PURSUANT
15                                               TO F.R.C.P. RULE 12(b)(5)
16                                               [SPECIAL APPEARANCE ON MOTION
17                                               TO DISMISS TO CONTEST
                                                 JURISDICTION]
18
                                                 Complaint Filed:   September 30, 2020
19
                                                 Date:          February 19, 2021
20
                                                 Time:          10:00 a.m.
21                                               Courtroom:     10

22                                               The Honorable Erica P. Grosjean Presiding

23

24

25

26

27

28

                                                                    Case No. 1:20-CV-01381-DAD-EPG
         SVP PARTNERS, LLC’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT
        Case 1:20-cv-01381-DAD-EPG Document 15 Filed 01/22/21 Page 2 of 4


 1                                 NOTICE OF MOTION AND MOTION

 2   TO PLAINTIFF AND HIS ATTORNEYS OF RECORD:

 3          PLEASE TAKE NOTICE THAT on February 19, 2021 at 10:00 a.m. in Courtroom 10 of the

 4   above-entitled courted, located at 2500 Tulare Street, Fresno California 93721, Defendant SVP

 5   Partners, LLC (hereinafter “SVP PARTNERS” or “Defendant”) will, and hereby do, move the Court,

 6   pursuant to Federal Rule of Civil Procedure 12(b)(5) for a Motion to Dismiss Plaintiff’s Complaint.

 7   This Motion is based on the Notice of Motion and Motion, The Memorandum of Points and

 8   Authorities included herein, and all pleadings and papers on file in this action, and such additional

 9   evidence or argument as may be presented at or prior to the time of the hearing.

10          Defendant seeks dismissal of Plaintiff’s Complaint, because service of the Plaintiff’s

11   Complaint was defective because it failed to include a summons issued by the Court, as evidenced by

12   the Proof of Service filed by Plaintiff, and therefore Plaintiff’s Complaint must be dismissed.

13   (F.R.C.P. 12(b)(5).) Defendant requests its attorney’s fees and costs be awarded pursuant to 42

14   U.S.C. §12205 in having to bring this Motion, because Plaintiff failed to dismiss his Complaint after

15   deficiencies were brought to his attention.

16

17   DATED: January 22, 2021                          PUTTERMAN | YU LLP
18

19                                                   By: /s/ Dannielle M. Campbell
                                                           DANNIELLE M. CAMPBELL
20
                                                     Attorneys for Defendant SVP PARTNERS, LLC
21

22

23

24

25

26

27

28

                                                       1                      Case No. 1:20-CV-01381-DAD-EPG
           SVP PARTNERS, LLC’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT
           Case 1:20-cv-01381-DAD-EPG Document 15 Filed 01/22/21 Page 3 of 4


 1   I.       INTRODUCTION AND FACTUAL BACKGROUND

 2            Service of Plaintiff’s Complaint was improper because it failed to include a Summons and

 3   must be dismissed. After bringing the defects in service to Plaintiff’s attorney’s attention, Plaintiff

 4   failed to dismiss the complaint or cure the defects and Defendant was forced to bring this motion.

 5   Defendant therefore requests its attorney’s fees and costs be awarded in having to bring this motion,

 6   because Plaintiff failed to dismiss his Complaint after deficiencies were brought to his attention.

 7            Plaintiff brings his Complaint For Damages And Injunctive Relief For: (1) Violations of the

 8   Americans with Disabilities Act of 1990, 42 U.S.C. §12181 et seq. as amended by the ADA

 9   Amendments Act of 2008 (P.L. 110-325) and (2) Violations of the Unruh Civil Rights Act, California

10   Civil Code §51 et seq. (“Complaint”) against Defendant. However, no Summons was served with the

11   Complaint. (See Proof of Service of Summons, filed on October 20, 2020, Docket Number 5).

12   Defendant, through counsel, brought this defect to Plaintiff’s attention, yet Plaintiff refused to

13   dismiss the action.

14   II.      ARGUMENT

15            A.     PLAINTIFF’S COMPLAINT MUST BE DISMISSED BECAUSE IT WAS
                     IMPROPERLY SERVED
16

17            Rule 12(b)(5) permits a challenge to the method of service attempted by plaintiff. See Olson v.

18   Federal Election Comm'n (D. D.C. 2009) 256 F.R.D. 8, 9, fn. 3. Where the validity of service is

19   contested by Rule 12 motion, the burden is on plaintiff (the party claiming proper service has been

20   effected) to establish the validity of service. Cardenas v. City of Chicago (7th Cir. 2011) 646 F.3d

21   1001, 1005; Grand Entertainment Group, Ltd. v. Star Media Sales, Inc. (3rd Cir. 1993) 988 F.2d 476,

22   488. To determine whether service was sufficient, the court must consider evidentiary materials

23   outside of the pleadings. Jordan v. Forfeiture Support Assocs. (E.D. N.Y. 2013) 928 F. Supp. 2d 588,

24   594. The court lacks jurisdiction over a defendant who has not been properly served. Dodco, Inc. v.

25   American Bonding Co. (8th Cir. 1993) 7 F.3d 1387, 1388.

26            Since personal jurisdiction and valid service of process are “jurisdictional,” there is no waiver

27   where defendant has failed to appear at all within the time allowed to answer. I.e., defendant may

28   thereafter move to set aside a default judgment, or appeal, or even collaterally attack the default

                                                         2                     Case No. 1:20-CV-01381-DAD-EPG
             SVP PARTNERS, LLC’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT
        Case 1:20-cv-01381-DAD-EPG Document 15 Filed 01/22/21 Page 4 of 4


 1   judgment, on the basis of defective service. See Vázquez-Robles v. CommoLoCo, Inc. (1st Cir. 2014)

 2   757 F.3d 1, 3-4; DiVecchio v. Gimbel Bros. (W.D. PA 1966) 40 F.R.D. 311, 314.

 3           Plaintiff failed to serve the summons with its Complaint and service is improper. Plaintiff’s

 4   Complaint must be dismissed under Rule 12(b)(5) because the court lacks jurisdiction over the

 5   Defendant. Plaintiff’s own Proof of Service of Summons (Document No. 5) fails to allege that the

 6   Summons was served because the box for Summons is not checked as included in the service packet.

 7   Plaintiff, after being informed of the improper and defective service, took no action to correct service.

 8   Therefore, Plaintiff’s Complaint must be dismissed for insufficient service of process under Federal

 9   Rule of Civil Procedure Rule 12(b)(5).

10           B.     DEFENDANT SHOULD BE AWRDED REASONABLE ATTORNEY’S FEES
                    AND COSTS
11

12           According to 42 U.S.C. §12205, in any action commenced under the Title 42, the Americans

13   with Disabilities Act, the Court in its discretion may allow the prevailing party their attorneys’ fees

14   and costs. While it is acknowledged that recovery of a prevailing defendant’s attorneys’ fees and

15   costs is the exception, the Court should grant defendants’ recovery when plaintiff’s “suit was totally

16   unfounded, frivolous, or otherwise unreasonable or that plaintiff continued the litigation after it

17   clearly became so.” Bercovitch v. Baldwin (1999) 191 F.3d 8, 11.

18           After being informed by Defendant’s counsel, Plaintiff failed to dismiss the lawsuit for lack of

19   jurisdiction and ineffective service of process, and Defendant was forced to spend time and money

20   bringing this Motion. Should Defendant prevail on its Motion, it respectfully requests the Court to

21   exercise discretion and award reasonable attorney’s fees and costs according to proof.

22   III.    CONCLUSION

23           For the reasons herein, the matter should be dismissed.

24

25   DATED: January 22, 2021                          PUTTERMAN | YU LLP

26

27                                                    By: /s/ Dannielle M. Campbell
                                                            DANNIELLE M. CAMPBELL
28                                                    Attorneys for Defendant SVP PARTNERS, LLC

                                                        3                      Case No. 1:20-CV-01381-DAD-EPG
            SVP PARTNERS, LLC’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT
